DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 12-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 is deemed unclear due to the following reasons.  
Claim 1 states “a refractive element configured to reduce moire interference, the refractive element configured to reduce moire interference located on a top surface of the first display layer so as not to be positioned between the first and second display layers,” and “an index matching material the first display layer and the refractive element, and also between the first and second display layers”.  These two limitations teach away from each other.  Please clarify the claim language.
Claim 1 states “an index matching material the first display layer and the refractive element, and also between the first and second display layers”.  The first half of the limitation appears to be missing commas.  The second half of the limitation is unclear because it is not stating what is between the first and second display layers in a clear manner.  Furthermore, if this limitation is stating that the “index matching material, the first display layer and the refractive element are between the first and second display layers” is also unclear.  How is the first display layer between the first and second display layers?  The examiner is interpreting this to state the “index matching material and refractive element are between the first and second display layers”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (herein after will be referred to as Griswold) (US 20130316814) in view of Gaudreau (US 20080246897) and in further view of Wei et al. (herein after will be referred to as Wei) (US 20130242235).

Regarding claim 1, Griswold discloses a multi-layered display device comprising: 
a first display layer in a first plane for displaying a first image;  [See Griswold [Fig. 1 and 0004-0005] Display panel (110).]
a second display layer in a second plane for displaying a second image, [See Griswold [Fig. 1 and 0004-0005] Display panel (120).]
wherein said first and second planes are approximately parallel to each other;  [See Griswold [Fig. 1 and 0004-0005] Display panels are parallel to each other.]
the index matching material having a first refraction index that is higher than a refractive index of air. [See Griswold [0029] interstitial component is selected from crystal quartz or fused silica.  {refractive index of crystal quartz is 1.543 and fused silica is 1.458.}]
the first display layer configured to be located closer to a viewer of the multi-layered display device than is the second display layer, and [See Griswold [Fig. 1 and 0004-0005] Display panel (110).]
Griswold does not explicitly disclose
the first display layer and the second display layer each comprising a layer comprising liquid crystal, a color filter layer, and at least one glass substrate;
a refractive element configured to reduce moire interference, the refractive element configured to reduce moire interference located on a top surface of the first display layer so as not to be positioned between the first and second display layers, 
wherein the refractive element configured to reduce moire interference comprises a patterned surface and a flat surface;
wherein the pattern surface of the refractive element is configured to face away from a viewer and toward the first display layer, and 
the flat surface of the refractive element is configured to face away from the first display layer and toward the viewer; and
an index matching material the first display layer and the refractive element, and also between the first and second display layers,
However, Gaudreau does disclose
the first display layer and the second display layer each comprising a layer comprising liquid crystal, a color filter layer, and at least one glass substrate;  [See Gaudreau [0091] Typical LCD panels is made of glass substrates, color filter, and thin sheet of liquid crystal.]
a refractive element configured to reduce moire interference, the refractive element configured to reduce moire interference located on a top surface of the first display layer so as not to be positioned between the first and second display layers, [See Gaudreau [Fig. 23] Microball diffuser positioned on top of 1st display.]
an index matching material the first display layer and the refractive element, and also between the first and second display layers, [See Gaudreau [Fig. 23] Between first and second displays is a polarizer, glass substrate and microlens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold to add the teachings of Gaudreau, in order to solve the intereference problem of stacked LCD panels by allowing Micro-Lens Arrays [See Gaudreau [0080]].
Griswold (modified by Gaudreau) do not explicitly disclose
wherein the refractive element configured to reduce moire interference comprises a patterned surface and a flat surface;  
wherein the pattern surface of the refractive element is configured to face away from a viewer and toward the first display layer, and
the flat surface of the refractive element is configured to face away from the first display layer and toward the viewer; and
However, Wei does disclose
wherein the refractive element configured to reduce moire interference comprises a patterned surface and a flat surface; [See Wei [Fig. 3b] Lens arrangement comprising of curved surfaces and flat surfaces.  Also, see Abstract, with the structure of the lenticular lens grating…the moire effect is effectively depressed.]
wherein the pattern surface of the refractive element is configured to face away from a viewer and toward the first display layer, and  [See Wei [Fig. 10] Lens arrangement shows flat portions face toward the eyes and curved surfaces towards display layer.  Also, see 0068 and Fig. 11, lenticular lens grating assembled so the surfaces face inward (i.e. toward display layer).]
the flat surface of the refractive element is configured to face away from the first display layer and toward the viewer; and [See Wei [Fig. 10] Lens arrangement shows flat portions face toward the eyes and curved surfaces towards display layer.  Also, see 0068 and Fig. 11, lenticular lens grating assembled so the surfaces face inward (i.e. toward display layer).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau) to add the teachings of Wei, in order to perform a simple substitution of a light diffusion element to improve upon reducing moire caused by displays [See Wei [0005-0006]].

Regarding claim 2, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold discloses 
wherein the index matching material occupies the entire space between the first and second display layers. [See Griswold [Fig. 1 and 0005/0023] Interstitial layer positioned between two display panels and is the same length as the display panels.]

Regarding claim 16, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold discloses
wherein the second display layer is a rear display, and the first display layer is a front display, of the multi-layered display device.  [See Griswold [Fig. 1 and 0004-0005] Display panels consisting of front and rear of a multi-layer display.]

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Kim et al. (herein after will be referred to as Kim) (US 20150370113).

Regarding claim 3, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold discloses
at least one of the glass substrates of the liquid crystal display having a second refractive index, and wherein the first refractive index of said index matching material does not differ from the second refractive index by more than 0.15.  [See Griswold [Fig. 1 and 0005/0023] Interstitial layer positioned between two display panels, where the display panels are LCD (i.e. glass substrate, which is known to have a refractive index of 1.5).  Also, see 0029, interstitial component is selected from crystal quartz, tellurium dioxide, or fused silica.  {The refractive index of glass for the LCD substrate is one constant, and the refractive index of interstitial layer is a second constant….refractive index of crystal quartz is 1.543 and fused silica is 1.458.  The differences are not more than 0.15.]
Griswold does not explicitly disclose
wherein the first display layer is a liquid crystal display that includes a liquid crystal layer provided between at least first and second glass substrates, 
However, Kim does disclose
wherein the first display layer is a liquid crystal display that includes a liquid crystal layer provided between at least first and second glass substrates, [See Kim [0006] LCD includes glass substrates and a liquid crystal layer disposed between the glass substrates.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Kim, in order to provide well-known LCD structure information that a liquid crystal display incorporates two glass substrates with a liquid crystal layer in between thereof.

Regarding claim 4, Griswold (modified by Gaudreau, Wei and Kim) disclose the device of claim 3.  Furthermore, Griswold discloses
wherein the first refractive index of said index matching material does not differ from the second refractive index by more than 0.10. [See Griswold [Fig. 1 and 0005/0023] Interstitial layer positioned between two display panels, where the display panels are LCD (i.e. glass substrate, which is known to have a refractive index of 1.5).  Also, see 0029, interstitial component is selected from crystal quartz, tellurium dioxide, or fused silica.  {The refractive index of glass for the LCD substrate is one constant, and the refractive index of interstitial layer is a second constant….refractive index of crystal quartz is 1.543 and fused silica is 1.458.  The differences are not more than 0.10.]

Regarding claim 5, Griswold (modified by Gaudreau, Wei and Kim) disclose the device of claim 3.  Furthermore, Griswold discloses
wherein the second refractive index is about 1.50 to 1.53, and wherein the second refractive index is at least 1.45.  [See Griswold [Fig. 1 and 0005/0023] Interstitial layer positioned between two display panels, where the display panels are LCD (i.e. glass substrate, which is known to have a refractive index of 1.5).  Also, see 0029, interstitial component is selected from fused silica.  {The refractive index of glass for the LCD substrate is one constant, and the refractive index of interstitial layer is a second constant….refractive index of fused silica is 1.458.]

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Kee et al. (herein after will be referred to as Kee) (US 20100201603).
 
Regarding claim 6, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the index matching material is free of, or substantially free of, birefringence.
However, Kee does disclose
wherein the index matching material is free of, or substantially free of, birefringence. [See Kee [0009-0014] Soft unit of Transparent window consists of PDMS {which is not a birefringent material, For evidence, see Tarjanyi [Section 1 1st sentence]}.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Kim, in order to provide a simple substitution of the interstitial layer material in Griswold with the PDMS of Kee without unexpected results.

Regarding claim 7, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the index matching material consists essentially of, or comprises, polydimethylsiloxane (PDMS).  
However, Kee does disclose
wherein the index matching material consists essentially of, or comprises, polydimethylsiloxane (PDMS).  [See Kee [0009-0014] Transparent window comprises PDMS.]
Applying the same motivation as applied in claim 6. 

Regarding claim 8, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the index matching material consists essentially of, or comprises, a silane and/or siloxane.
However, Kee does disclose
wherein the index matching material consists essentially of, or comprises, a silane and/or siloxane. [See Kee [0009-0014] Transparent window comprises PDMS (which comprises siloxane).]
Applying the same motivation as applied in claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Yan et al. (herein after will be referred to as Yan) (US 20150036080).

Regarding claim 12, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the microlenses have a distribution of surface normals between 0 and approximately 20 degrees.
However, Yan does disclose
wherein refractive element comprises microlenses that have a distribution of surface normals between 0 and approximately 20 degrees. [See Yan [Fig. 6 and 0042] Diffusion angle with respect to the normal line of the diffuser surface are plus/minus 20 degrees.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Yan, in order to improve upon the light emergent angle of means of an array of microstructures [See Yan [0006]].

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) in view of Yan (US 20150036080) and in further view of Pezzaniti (US 20060203338).

Regarding claim 13, Griswold (modified by Gaudreau, Wei and Yan) disclose the device of claim 12.  Furthermore, Griswold does not explicitly disclose
wherein curved surfaces of the microlenses contact another index matching material.
However, Pezzaniti does disclose
wherein curved surfaces of the microlenses contact another index matching material. [See Pezzaniti [Fig. 8] Microlens array (802) between dual displays, where the microlenses connect with glass surface layer (308) and surface (i.e. glass, not labeled, refer to para. 0068, lenses formed on cover glass) with which the microlenses reside on.  Also, see 0074, air interface surfaces of the display stack.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau, Wei and Yan) to add the teachings of Pezzaniti, in order to position the diffuser in different locations of the dual display based on design trades such as panel brightness and contrast [See Pezzaniti [0072]].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Epstein et al. (herein after will be referred to as Epstein) (US Patent No. 6801276).

Regarding claim 14, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the refractive element is configured to substantially preserve polarization.  
However, Epstein does disclose
wherein the refractive element is configured to substantially preserve polarization.  [See Epstein [Col. 3 lines 46-48] Diffuser preserve the polarization of the diffusely transmitted light.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Epstein, in order to preserve polarization while still diffusing light [See Epstein [Col. 3 lines 46-48].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Engel (US 20060191177).

Regarding claim 15, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly disclose
wherein the refractive element is laminated to the first display layer.
However, Engel does disclose
wherein the refractive element is laminated to the first display layer.  [See Engel [Col. 2 lines 2-3] Laminating a view control film onto a screen to direct light.  Lenticular lenses are also to be used to direct light (i.e. instead of the film).  This shows that the lenticular lenses are laminated onto the screen to direct light.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Engel, in order to control the viewing angles for display images in a multi-layered display [See Engel [0042]].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold (US 20130316814) in view of Gaudreau (US 20080246897) in view of Wei (US 20130242235) and in further view of Pezzaniti (US 20060203338).

Regarding claim 21, Griswold (modified by Gaudreau and Wei) disclose the device of claim 1.  Furthermore, Griswold does not explicitly discloses
wherein both of the display layers have similar R-G-B column arrangements, wherein pixels are the same color in each column.
However, Pezzaniti does disclose
wherein both of the display layers have similar R-G-B column arrangements, wherein pixels are the same color in each column.  [See Pezzaniti [Fig. 3] Pixels in a column are symmetric between both display layers.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Griswold (modified by Gaudreau and Wei) to add the teachings of Pezzaniti, in order to position the diffuser in different locations of the dual display based on design trades such as panel brightness and contrast [See Pezzaniti [0072]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu (US 20060114558) – Fig. 1 – Concave Lens structure with flat portions on the light emitting portion and curved surfaces on the light receiving side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Examiner, Art Unit 2486